Citation Nr: 9933252	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for low back 
disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) from Department of Veterans Affairs 
(VA) Phoenix Regional Office (RO) rating decisions which in 
March 1997 denied service connection for PTSD, and in March 
1998 increased the rating of the service-connected low back 
disability from 0 to 10 percent.

By rating decision in May 1994, the RO denied the veteran's 
claims of service connection for peripheral neuropathy, 
radial neuroma, and carpal tunnel syndrome.  Timely notice of 
disagreement with regard to those matters was received by the 
RO in December 1994, a statement of the case was issued in 
February 1995, and timely substantive appeal was received 
later in February 1995 (a supplemental statement of the case 
was also issued in September 1997).  By letter in October 
1997, the veteran indicated that he wished to withdraw his 
appeal with regard to the claims of service connection for 
peripheral neuropathy, radial neuroma, and carpal tunnel 
syndrome.  Thus, his appeal as to those issues is withdrawn.  
38 C.F.R. § 20.204 (1999).

Appellate consideration of entitlement to a rating in excess 
of 10 percent for the service-connected low back disability 
is held in abeyance pending completion of the development 
requested in the remand below.


FINDINGS OF FACT

1.  The veteran served in Vietnam from June 1966 to May 1967, 
and his military specialty was wheeled vehicle mechanic.

2.  The record reasonably substantiates the occurrence of the 
claimed in-service stressors necessary to support a diagnosis 
of PTSD.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active wartime service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active wartime service.  38 U.S.C.A. 
§ 1110.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1994).  However, service connection may 
be granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims (Court) has indicated 
that a veteran seeking service connection for PTSD must 
satisfy the initial burden of submitting a well grounded 
claim by furnishing (1) medical evidence of a current 
diagnosis of PTSD, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's own 
testimony of in-service stressors (which the Board presumes 
to be true for purposes of determining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  A review of 
the record reveals that the RO has associated with the claims 
file all available evidence which may be pertinent to the 
claim, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  Thus, 
the Board is satisfied that the duty to assist has been met 
in this case.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f), as amended 64 Fed. Reg. 32,807-08 (June 18, 
1999).

Where the veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f). 

The veteran's service medical records do not reveal any 
report or clinical findings indicative of PTSD but, on 
service separation medical examination in September 1967, he 
reported a history of frequent trouble sleeping, depression 
or excessive worry, and "nervous trouble."  His service 
records reveal that he was a wheeled vehicle mechanic in 
Vietnam from June 1966 to May 1967, serving in the 524th 
Quartermaster Company (Petroleum Operating) from June to July 
1966, the 611th Ordnance Company (Ammunition) from July to 
October 1966, and the 630th Ordnance Company (Ammunition) 
from October 1966 to May 1967.  He is not shown to have 
sustained any combat wound or injury, nor was he awarded any 
combat-related award or decoration.

On VA medical examination in February 1968, no report or 
clinical findings referable to PTSD symptomatology were 
indicated.

VA hospitalization records from October to November 1968 
reveal treatment associated with the veteran's agitation, 
depression, fear of losing control and homicidal ideation.  
During hospitalization, it was indicated that he found it 
difficult to adjust to life after separation from service.  
At the time of hospital discharge, dissociative reaction was 
diagnosed.

Based on the foregoing evidence, by a rating decision in 
January 1969, the RO denied entitlement to service connection 
for a "nervous disorder."

Private medical records from June to November 1991 reveal 
treatment associated with neurological symptoms involving the 
veteran's upper extremities.  During treatment, the veteran 
reported that he was diagnosed with PTSD, and that it was 
related to his Vietnam experiences.  

In a December 1994 letter, the veteran indicated that he 
participated in various combat missions in Vietnam, including 
being a part of convoys transporting fuel and ammunition.  On 
one occasion in July 1966, he and another serviceman were 
reportedly disposing of garbage when a Vietnamese boy 
approached the back of their garbage truck; as the veteran 
reported believing that the boy was carrying a pistol, he 
emptied the clip of his M-14 and killed the boy.  He and the 
other serviceman reportedly buried the boy's body under their 
load of garbage and did not report the incident to the 
authorities as they feared that disciplinary action would be 
taken against them.  On another occasion, in September 1966, 
he reportedly witnessed an old man and his daughter being 
tortured by South Vietnamese soldiers; he wanted to help the 
girl but other servicemen did not allow him to get involved 
and the girl was brutally murdered.  He indicated that he 
experienced frequent nightmares and flashbacks in which he 
saw the face of the dead Vietnamese boy and the torture and 
murder of the girl.  

A May 1995 disability determination notice from the Social 
Security Administration (SSA) (including numerous VA and 
private medical records and examination reports) reveals that 
the veteran was found disabled under SSA law since April 1990 
due to neurological and neuropsychiatric illnesses.  Medical 
records utilized by SSA reveal, in pertinent part, a 
diagnosis of PTSD.

VA medical records from December 1993 to December 1995 
reveal, in pertinent part, March 1995 treatment associated 
with symptoms of anxiety, irritability, depression, and lack 
of energy.  On examination, it was indicated that Vet Center 
clinical records revealed a diagnosis of PTSD and dysthymia.

On VA psychiatric examination in May 1996, the veteran 
indicated that he experienced symptoms of depression, anger, 
guilt, increased startle response, irritability, social 
isolation, and nightmares and flashbacks relating to his 
Vietnam experiences (during which he reportedly shot and 
killed a 12-year old boy and witnessed a girl being 
tortured).  On examination, he was depressed and displayed 
psychomotor retardation, but there was no evidence of 
hallucination, delusion, loose association, or obsessive 
preoccupation.  PTSD with secondary depression was diagnosed.

A June 1996 report of telephone contact with the veteran's 
therapist at a Vet Center indicates that the therapist 
reviewed the veteran's December 1994 letter describing his 
claimed in-service stressors giving rise to PTSD; he believed 
that the described events were in fact extremely stressful, 
but noted that the occurrence of such events would be very 
difficult or impossible to verify.

In a May 1998 letter, the veteran's sister indicated that he 
was a healthy, friendly, and well-adjusted person prior to 
entering service.  Reportedly, he returned from Vietnam a 
changed person; he was very nervous, irritable, isolated, did 
not trust anybody, and ran into problems with the law.

At a June 1998 RO hearing, the veteran testified that he saw 
numerous dead and wounded soldiers in Vietnam.  He indicated 
that his military specialty in Vietnam was mechanic, and that 
he was involved in various combat support missions including 
participation in convoys transporting fuel and ammunition 
under enemy fire; he was unable to recall specific 
information such as names of casualties or time and places of 
combat participation.  He testified that he received regular 
psychiatric treatment since 1985 and noted that PTSD was 
initially diagnosed in 1992.  

A January 1999 report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), including unit histories 
and operational reports for the units to which the veteran 
was assigned in Vietnam, for the period January 1966 through 
April 1967, reveal that such units performed a variety of 
support missions and operations in Vietnam; during the 
reporting period, the 524th Quartermaster Company was 
attacked by the enemy on one occasion in October 1966 (after 
the veteran's departure from the unit); during the period 
February through April 1967, the area where his company was 
stationed was twice attacked by the enemy, resulting in 
destruction of military equipment, but no human casualties.

A review of the record reveals that the RO attempted to 
associate with the claims file evidence or records which 
would substantiate the occurrence of the stressors described 
by the veteran, and has repeatedly requested detailed 
information from him with which to verify the occurrence of 
such stressors.  However, information which he provided did 
not allow for successful verification of the occurrence of 
the claimed stressors.

Nevertheless, based on a review of the foregoing, the Board 
finds that service connection for PTSD is warranted.  Not 
only does the recent post-service medical evidence of record 
reveal a diagnosis of PTSD and suggest a nexus between that 
disorder and the veteran's claimed in-service stressors 
(consisting of having been a witness to stressful incidents 
resulting in several deaths in Vietnam) there is credible 
supporting evidence from his sister concerning her 
observations about his changed psychological makeup and 
behavior on his return from Vietnam.  In view of the nature 
of the stressors claimed in this case, it is understandable 
that the RO attempts to verify them were to no avail, as due 
to there very nature, they are not susceptible of 
verification by USASCRUR or any other official source.  For 
this reason, the recent evidence supplied by his sister in 
support of his consistent assertions over the years with 
respect to the occurrence of the claimed stressors is deemed 
all the more probative.  

In this case, based on the law and regulations cited above, 
the veteran's uncorroborated statements, standing alone, do 
not serve to place the evidence in equipoise.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, as noted 
above, there is corroborative evidence recently furnished by 
his sister that he began to experience a myriad of 
psychological symptoms and problems following his return from 
Vietnam, supporting his in-service stressor statements.  Such 
evidence is considered persuasive by the undersigned under 
the circumstances incident to this case; thus, the veteran 
prevails in his claim of service connection for PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

By a rating decision in March 1998, the RO increased the 
rating of the veteran's service-connected low back disability 
from 0 to 10 percent.  Timely notice of disagreement with 
regard to the rating assigned that disability was received by 
the RO in May 1998, but a statement of the case (SOC) has not 
been issued to date.  As the veteran initiated a timely 
appeal under applicable regulations, the RO must issue him an 
SOC addressing the aforementioned issue.  See Holland v. 
Brown, 10 Vet. App. 433, 436 (1997) (vacating Board decision 
and remanding matter when VA failed to issue a SOC after 
claimant submitted timely NOD).  Thus, as no SOC appears to 
have been issued, the claim of increased rating for the 
service-connected low back disability remains pending in 
appellate status, see 38 C.F.R. § 3.160(c) (1999), and 
requires further action by the RO.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.26 (1999); see also Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the remaining claim is REMANDED for the 
following action:

If the RO has not already done so, it 
should issue an SOC to the veteran and 
his representative, addressing the issue 
of entitlement to a rating in excess of 
10 percent for the service-connected low 
back disability, and including citation 
to all relevant law and regulation 
pertinent to the claim.  The veteran and 
his representative must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration.

If the benefit sought on appeal is not granted, the case 
should then be returned to the Board for further review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

